                             Application for Multi-Court Exemption from the
                         Judicial Conference's Electronic Public Access (EPA) Fees
1.) I am requesting an exemption from fees for public access to electronic case records for the courts
selected below:
 Courts of Appeal                              Bankruptcy Appellate Panels (BAP)
        All Courts of Appeal     Seventh Circuit        First Circuit - BAP
        First Circuit            Eighth Circuit         Sixth Circuit - BAP
        Second Circuit           Ninth Circuit          Eighth Circuit - BAP
        Third Circuit            Tenth Circuit          Ninth Circuit - BAP
        Fourth Circuit           Eleventh Circuit       Tenth Circuit - BAP
        Fifth Circuit            D.C. Circuit
        Sixth Circuit            Federal Circuit

  District Courts
        All District Courts
        Alabama Middle           Illinois Northern      Nebraska                   Rhode Island
        Alabama Northern         Illinois Central       Nevada                     South Carolina
        Alabama Southern         Illinois Southern      New Hampshire              South Dakota
        Alaska                   Indiana Northern       New Jersey                 Tennessee Eastern
        Arizona                  Indiana Southern       New Mexico                 Tennessee Middle
        Arkansas Eastern         Iowa Northern          New York Eastern           Tennessee Western
        Arkansas Western         Iowa Southern          New York Northern          Texas Eastern
        California Central       Kansas                 New York Southern          Texas Northern
        California Eastern       Kentucky Eastern       New York Western           Texas Southern
        California Northern      Kentucky Western       North Carolina Eastern     Texas Western
        California Southern      Louisiana Eastern      North Carolina Middle      Utah
        Colorado                 Louisiana Middle       North Carolina Western     Vermont
        Connecticut              Louisiana Western      North Dakota               Virgin Islands
        Delaware                 Maine                  Northern Mariana Islands   Virginia Eastern
        District of Columbia     Maryland               Ohio Northern              Virginia Western
        Florida Middle           Massachusetts          Ohio Southern              Washington Eastern
        Florida Northern         Michigan Eastern       Oklahoma Eastern           Washington Western
        Florida Southern         Michigan Western       Oklahoma Northern          West Virginia Northern
        Georgia Northern         Minnesota              Oklahoma Western           West Virginia Southern
        Georgia Middle           Mississippi Northern   Oregon                     Wisconsin Eastern
        Georgia Southern         Mississippi Southern   Pennsylvania Eastern       Wisconsin Western
        Guam                     Missouri Eastern       Pennsylvania Middle        Wyoming
        Hawaii                   Missouri Western       Pennsylvania Western
        Idaho                    Montana                Puerto Rico


                  Case 2:18-mc-00059-WCG Filed 11/07/18 Page 1 of 3 Document 1
    Bankruptcy Courts
          All Bankruptcy Courts
          Alabama Middle              Illinois Northern             Nebraska                          Rhode Island
          Alabama Northern            Illinois Central              Nevada                            South Carolina
          Alabama Southern            Illinois Southern             New Hampshire                     South Dakota
          Alaska                      Indiana Northern              New Jersey                        Tennessee Eastern
          Arizona                     Indiana Southern              New Mexico                        Tennessee Middle
          Arkansas Eastern            Iowa Northern                 New York Eastern                  Tennessee Western
          Arkansas Western            Iowa Southern                 New York Northern                 Texas Eastern
          California Central          Kansas                        New York Southern                 Texas Northern
          California Eastern          Kentucky Eastern              New York Western                  Texas Southern
          California Northern         Kentucky Western              North Carolina Eastern            Texas Western
          California Southern         Louisiana Eastern             North Carolina Middle             Utah
          Colorado                    Louisiana Middle              North Carolina Western            Vermont
          Connecticut                 Louisiana Western             North Dakota                      Virgin Islands
          Delaware                    Maine                         Northern Mariana Islands          Virginia Eastern
          District of Columbia        Maryland                      Ohio Northern                     Virginia Western
          Florida Middle              Massachusetts                 Ohio Southern                     Washington Eastern
          Florida Northern            Michigan Eastern              Oklahoma Eastern                  Washington Western
          Florida Southern            Michigan Western              Oklahoma Northern                 West Virginia Northern
          Georgia Northern            Minnesota                     Oklahoma Western                  West Virginia Southern
          Georgia Middle              Mississippi Northern          Oregon                            Wisconsin Eastern
          Georgia Southern            Mississippi Southern          Pennsylvania Eastern              Wisconsin Western
          Guam                        Missouri Eastern              Pennsylvania Middle               Wyoming
          Hawaii                      Missouri Western              Pennsylvania Western
          Idaho                       Montana                       Puerto Rico

National Courts
        Judicial Panel on               U.S. Court of            U.S. Court of
        Multidistrict Litigation        Federal Claims           International Trade


2.) I am an individual associated with             Miami University

3.) Please summarize why the case information from the Public Access to Court Electronic Records
(PACER) service is needed and how it will be used. Also, please explain why an exemption from
the courts identified is necessary. If you need more space, please provide in an attachment.
I am the director of a student-led research project analyzing the arrest, prosecution and sentencing of individuals in the United
States 1990-2018. We intend to use these records to verify and triangulate more than 1200 cases already identified and coded for
analysis. An exemption form is necessary as we are an unfunded project students engage in for research experience, school credit,
and to contribute to public scholarship.




                    Case 2:18-mc-00059-WCG Filed 11/07/18 Page 2 of 3 Document 1
4.) In support of this application, I affirm the following:
     a) An exemption from the Judicial Conference's EPA Fee is necessary in order to avoid
     unreasonable burdens and to promote public access to information.
     b) That the exemption will be for a definitive period of time:   13 months

     c) I understand that this fee exemption will apply only to me, will be valid only for the purposes
     stated above, and will apply only to the electronic case files of the court(s) indicated above that are
     available through the PACER service.
     d) I agree that any data received through this exemption will not be sold for profit, will not be
     transferred, will not be used for commercial purposes, and will not be redistributed via the Internet.

      Declaration: I declare that all the above information is true and understand that a false statement
 ✖    may result in termination of my exempt access and an assessment of Electronic Public Access
      usage fees. (The box must be marked or your request will not be considered)


                                                                          2026812057
Dr. Michael Loadenthal
                                                          Applicant's Phone Number
Applicant's Printed Name
                                                                      LOADENM@miamioh.edu

Professor                                                 Applicant's email address
                                                          375 Upham Hall, 100 Bishop Circle
Applicant's Title
                                                          Applicant's Mailing Address
                                                          Oxford                         OH      45056
                                                          City                           State   Zip Code
Applicant's Signature
                                                                                         04/02/2018

     Add Attachment                                                                      Date

     Submit by Email


Please submit your completed, signed request via email to Multi-CourtExemptions@ao.uscourts.gov
or by mail to:
Attention: Multi-Court Exemptions
Court Programs Division
DPS-CSO-PRGD
One Columbus Circle, N.E.
Washington, DC 20544

            ** Requests sent through the US mail may take up to two weeks to clear security.**


                   Case 2:18-mc-00059-WCG Filed 11/07/18 Page 3 of 3 Document 1
